Exhibit 10.2

ASSIGNMENT OF AGREEMENT OF SALE AND PURCHASE

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, MERIT MANAGEMENT PARTNERS I, L.P., a Delaware limited
partnership (“Assignor”), hereby assigns, transfers and conveys to MERIT
MANAGEMENT PARTNERS II, L.P., MERIT MANAGEMENT PARTNERS III, L.P., MERIT ENERGY
PARTNERS III, L.P., MERIT ENERGY PARTNERS E-III, L.P., MERIT ENERGY PARTNERS
F-III, L.P., each a Delaware limited partnership (collectively, “Assignees”)
Assignor’s right, title and interest in, to and under that certain Agreement of
Sale and Purchase executed on September 18, 2009 by and among Petrohawk
Properties, LP, a Texas limited partnership, KCS Resources, LLC, a Delaware
limited liability company and Assignor (the “Purchase Agreement”) so that such
right, title and interest is owned in the following proportions:

MERIT MANAGEMENT PARTNERS I, L.P. - 10.000%

MERIT MANAGEMENT PARTNERS II, L.P. - 17.615%

MERIT MANAGEMENT PARTNERS III, L.P. - 67.041%

MERIT ENERGY PARTNERS III, L.P. - 0.400%

MERIT ENERGY PARTNERS E-III, L.P. - 1.985%

MERIT ENERGY PARTNERS F-III, L.P. - 2.959%

Assignees hereby assume and agree to pay, perform and discharge, when due and
payable, all liabilities and obligations of Assignor under, relating to or
associated with the Purchase Agreement that arose prior to or arise following
the date hereof. Assignor shall remain responsible for and each Assignee shall
be responsible for any obligations under the Purchase Agreement including
without limitation, the indemnification provisions of Article 11 of the Purchase
Agreement.

Assignees and Assignor each covenant and agree with one another that they shall
each execute all such further agreements and instruments and take all such other
action as may be reasonably required to fully effectuate the terms and
provisions of this Assignment of Purchase Agreement and the transactions
contemplated herein. Petrohawk Properties, LP and KCS Resources, LLC shall be
deemed third party beneficiaries of this Assignment of Purchase Agreement,
entitled to enforce the terms hereof.

[Signature page follows]



--------------------------------------------------------------------------------

EXECUTED and made effective the 30th day of October, 2009.

ASSIGNOR:

MERIT MANAGEMENT PARTNERS I, L.P.

By: Merit Management Partners GP, LLC

General Partner

 

By:

 

/s/ Brandon J. Plunk

 

Brandon J. Plunk, Vice President

ASSIGNEES:

MERIT MANAGEMENT PARTNERS I, L.P.

MERIT MANAGEMENT PARTNERS II, L.P.

MERIT MANAGEMENT PARTNERS III, L.P.

MERIT ENERGY PARTNERS III, L.P.

 

By:

  Merit Management Partners GP, LLC,   its general partner   By:  

/s/ Brandon J. Plunk

  Title:   Vice President

MERIT ENERGY PARTNERS E-III, L.P.

 

By:

  Merit Management Partners II, L.P.,   its general partner   By:   Merit
Management Partners GP, LLC,     its general partner   By:  

/s/ Brandon J. Plunk

  Name:   Brandon J. Plunk   Title:   Vice President

MERIT ENERGY PARTNERS F-III, L.P.

 

By:

  Merit Management Partners III, L.P.,   its general partner   By:   Merit
Management Partners GP, LLC,     its general partner     By:  

/s/ Brandon J. Plunk

    Name:   Brandon J. Plunk     Title:   Vice President